RESOLUCIÓN
En vista de que la revisión se da contra la sentencia y no sus fundamentos, y considerando que del recurso y sus anejos no se desprende una violación de la doctrina pautada en Silva v. Hernández Agosto, 118 D.P.R. 45 (1986), que amerite nuestra intervención, a la solicitud de revisión, no ha lugar.
Lo acordó el Tribunal y certifica el señor. Secretario General. El Juez Asociado Señor Hernández Denton emitió un voto particular de conformidad. Los Jueces Asociados Señores Negrón García y Rebollo López emitieron votos disidentes separados.
(.Fdo.) Bruno Cortés Trigo

Secretario General


—O—